Title: To Thomas Jefferson from James Madison, 19 June 1793
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Orange June 19. 1793.

The date of my last was the 17th. It acknowledged yours of the 9th. instant. Our harvest commenced today. It will turn out I think far beyond expectation. On one of two little farms I own, which I have just surveyed, the crop is not sensibly injured by either the rot or the rust, and will yield 30 or 40 perCet. more than would be a good crop in ordinary years. This farm is on the Mountain Soil. The other is on a vein of limestone and will be less productive, having suffered a little  both from the rot and the rust. My father’s and brother’s crops will not be inferior to mine. From these samples, and those of the neighbourhood generally as far as I am informed, the alarm which has of late prevailed is greater than the calamity. I have not heard from the neighbourhood of Monticello, but can not doubt that its situation ensures it an equal fortune with the similar one here. The weather at present is extremely favorable for the harvest, being dry. It is the reverse however for the laborers, being excessively hot. The Thermometer at this moment (4 oC. p. m.) is up at 96°.
Every Gazette I see (excerpt that of the U.S.) exhibits a spirit of criticism on the anglified complexion charged in the Executive politics. I regret extremely the position into which the P. has been thrown. The unpopular cause of Anglomany is openly laying claim to him. His enemies masking themselves under the popular cause of France are playing off the most tremendous batteries on him. The proclamation was in truth a most unfortunate error. It wounds the National honor, by seeming to disregard the stipulated duties to France. It wounds the popular feelings by a seeming indifference to the cause of liberty. And it seems to violate the forms and spirit of the Constitution, by making the executive Magistrate the organ of the disposition the duty and the interest of the Nation in relation to war and peace, subjects appropriated to other departments of the Government. It is mortifying to the real friends of the P. that his fame and his influence should have been unnecessarily made to depend in any degree on political events in a foreign quarter of the Globe: and particularly so that he should have any thing to apprehend from the success of liberty in another country, since he owes his pre-eminence to the success of it in his own. If France triumphs the ill-fated proclamation will be a mill-stone, which would sink any other character, and will force a struggle even on his.
Your plan is much approved and will be adopted by my brother. I find I was misunderstood in my enquiry as to the proper width of the Portico: I did not mean the proportion it ought to bear to the side of the House to which it is attached: but the interval between the columns and the side of the House; or the distance which the Pediment ought to project. If there be any fixt rule on this subject, I will thank you to intimate it in your next. Yrs. always & affey.
